DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the 
following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional 
language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Claim 1, lines 11-12 recites the limitation “connection means for connecting……..”.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the recited means in claim 1, lines 11-12 is described in the specification para [0030] and labeled in para [0040] and item number (36) which may be a screw fit or bayonet fit for example

Claim Objections
4.	Claim 2 is objected to because of the following informalities:  in claim 2, lines 1-2, replace “wherein said cross-section of said emergency cooling tube has a cross-section at most three quarters” with -- wherein said cross-section of said emergency cooling tube is at most three quarters--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5, 12, 13-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuneya (JPS58123805 also see The Espacenet English Machine Translation Version “EEMTV”).
	Regarding claim 1, Tsuneya teaches a cooling plate (1, see figure 1 and 2 and EEMTV -abstract) for a metallurgical furnace comprising: a body (6, see figures 1 and 6, EEMTV -abstract and para [0001], [0003]) with a front face  (see figure 2) and an opposite rear face (see figure 2), said body (6) having at least one cooling channel (reads on the outer pipe 4 of the stave cooler 2, see figure 2 and EEMTV -abstract and para [0001], [0003]) therein, said cooling channel (4) having an opening in said rear face (see figure 2); a coolant feed pipe (7, see figure 2 and EEMTV -abstract and para [0001], [0003]) being connected to said rear face and being in fluid communication with said cooling channel (4); wherein, in use, said front face is turned towards a furnace interior (see EEMTV -abstract  and figure 2), wherein at least one emergency cooling tube  (reads on the inner pipe 3 of the stave cooler 2, see figure 2 and EEMTV -abstract and para [0001], [0003]) on the is arranged within said cooling channel (see in figure pipe 3 is arranged within pipe 4 concentrically), said emergency cooling tube (3) having a cross-section smaller than a cross-section of said cooling channel (4, see figure 2 shows as such); said emergency cooling tube has an end section with connection means (see the three-way connection between the feed pipe 7 and the end section of  
	Tsuneya teaches a connection means or a three-way connection, see figure 2 and 3) that is arranged outside the coolant feed pipe (7, see figures 2 and 3) but fails to teach; a connection means that is arranged within coolant feed pipe as claimed. Thus, Tsuneya differs from the instant claim only by the mere position of the connection means relative to the coolant feed pipe, thereby constituting a position shifting, however, it is well settled that claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device. Also see MPEP 2144.04.VI.C. In this instant case the arrangement of Tsuneya is an obvious variant of the arrangement being claimed since in an emergency situation such as leaks detection, it allows for a simple switching of 

 	Regarding claim 2, Tsuneya teaches an emergency cooling tube (3, see figure 2) having a cross-section smaller than a cross-section of said cooling channel (4, see figure 2) but fails to expressly teach the cross-section of said emergency cooling tube as being at most three quarters of the cross-section of said cooling channel. However said difference between Tsuneya and the instant claim, absent any evidence to the contrary only lies in the relative dimensions of the emergency cooling tube and the cooling channel. However, it is well settled that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Also see MPEP 2144.04.IV.A.
Regarding claim 3, Tsuneya in figure 2 for example shows an end section of the emergency cooling tube (3) to comprises a bent portion.
 Regarding claim 5, Tsuneya in figure 3 for example shows an end section of the emergency cooling tube (3) as being straight and comprising the connection means (three-way connection) in a lateral portion of said end section.              Regarding claims 12 and 13, Tsuneya in figure 2 for example shows only one emergency cooling tubes (3) arranged within the cooling channel (4) and not two as claimed; however, this difference absent any evidence to the contrary only constitutes a mere duplication of parts.  Furthermore, it is well settled that although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no . 
7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuneya (JPS58123805 also see The Espacenet English Machine Translation Version “EEMTV”) in view of Vincent (US Patent No. 4, 217,954).
Regarding claim 16, Tsuneya fails to teach an emergency cooling tube comprises a coating of resistant material. However, Vincent teaches as known in the art for furnace cooling pipes to be coated with a layer of resistant material which sheaths the pipes arranged within the cast stave body of the cooling plate (see Vincent, abstract, column 1, lines 10-14, column 2, lines 6-13 and column 3,lines 11-36) thereby preventing the cooling pipes from carburizing under the thermal load of the furnace atmosphere and also protecting the cooling pipes against rapturing that would consequently lead to coolant leakage. (note, the claim does not specify whether the claim coating is applied on either an outer or inner surface of the emergency cooling tube). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Tsuneya to use an emergency cooling tube having a resistant material coating as exemplified by Vincent and that would prevent the cooling pipes from carburizing under the thermal load of the furnace atmosphere and also protecting the cooling pipes against rapturing that would 
.  

Allowable Subject Matter
8.	Claims 4 and 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Tsuneya differs from the instant claimed invention by failing to teach and/or adequately suggest:
As in claim 4: a cooling channel formed by a first bore hole and a second bore hole, said first and second bore holes overlapping, said second bore hole having a smaller diameter than said first bore hole and being arranged in a direction facing said rear face of said cooling plate, said second bore hole being arranged and dimensioned so as to accommodate said emergency cooling tube. 
As in claim 6: a cooling channel formed by a central bore hole and two auxiliary bore holes arranged either side of said central bore hole, both said auxiliary bore holes overlapping said central bore hole, said central bore hole being arranged and dimensioned so as to accommodate said emergency cooling tube. 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmeler (US 7,217,123), Dratner (US 10,082,336), Kudinov 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/           Examiner, Art Unit 1733  
/SCOTT R KASTLER/           Primary Examiner, Art Unit 1733